Exhibit 10.2

 

[gqeeoasojdzo000001.jpg]

 

May 31, 2018

 

Peter Bracke
Z.A. La Piece 16
Rolle, VD, 1180
CHE

 

Re: Offer Letter

Dear Peter:

I am pleased to confirm our offer to you to become the Vice President, Financial
Planning & Analysis and Commercial Finance of Honeywell Transportation Systems
(“TS”), a strategic business unit of Honeywell International Inc. (“Honeywell”).
This offer, which will be effective on a mutually agreed upon date (“Effective
Date”), is based in Rolle, Switzerland and reports directly to Olivier Rabiller,
President & CEO of TS.1 As you know, we anticipate that TS will be spun off as
an independent public company (the “Company”) on or about June 30, 2018 (the
actual spin-off date, if applicable, is hereinafter referred to as the
“Separation Date”). Your employment with Honeywell (and ultimately the Company)
shall be subject to the terms and conditions of this offer letter.

In connection with your new role, you will be entitled to the following
compensation and benefits package:

COMPENSATION

Base Salary: As of the Effective Date, your annual base salary will be CHF
360,000. After the Separation Date, any base salary adjustments shall be made by
the Company’s Board of Directors from time to time. Adjustments will be based on
your performance and other relevant factors.

 

1 

Upon the installation of TS’s new Chief Financial Officer, you will report
directly to such Chief Financial Officer.

 

*For Employee File Management Purpose Only

Page 1 of 4

 

US-DOCS\111549657.1

--------------------------------------------------------------------------------

Annual Incentive Compensation From the Company: As of the Effective Date, your
target incentive compensation opportunity will be 40% of your annual cash base
salary earnings during the year. For 2018, your incentive compensation award
will be prorated based on the number of days your target incentive was 45% and
the number of days your target incentive will be 40%. Incentive compensation
awards are paid in the first quarter of the following year.

For the full 2018 performance year, your incentive compensation award shall be
paid entirely by the Company (i.e., no pro-rated incentive award shall be paid
by Honeywell), provided the spin is effectuated as planned.

Annual Long-Term Incentive Awards From the Company: As of the Separation Date,
you will be eligible for annual long-term incentive (“LTI”) awards with an
initial target value of 100% of your Base Salary. The size and mix of future LTI
awards will be determined by the Company’s Board of Directors based on your
performance and future career potential. The terms of all LTI awards will be
governed by the terms of the applicable stock plan and the relevant award
agreements.

Honeywell Growth Plan Units: The second tranche of your award for the 2016-2017
Growth Plan performance cycle shall be paid out in the normal course during the
first quarter of 2019. You understand and acknowledge that Honeywell may assign
the liability for such amount to the Company and you agree and acknowledge that
any such payments received from the Company shall be in full satisfaction of
Honeywell’s liability for such payments.

Vested Honeywell Stock Options: You will retain any vested Honeywell stock
options. Notwithstanding anything in the Stock Incentive Plan of Honeywell
International Inc. and its Affiliates (the “Stock Incentive Plan”) and governing
award agreements to the contrary, you will have the original full remaining term
to exercise such vested stock options.

Unvested Honeywell Stock Options: Any Honeywell stock options that were granted
prior to 2018 and have not vested as of Separation Date shall be replaced with
Company restricted stock units. Such Company restricted stock units shall vest
on the same dates as the underlying unvested Honeywell stock options that were
replaced.

2018 Honeywell Stock Options: Honeywell stock options granted in 2018 that have
not vested as of Separation Date shall be replaced with Company restricted stock
units at their original grant date value (i.e., the Black-Scholes value). Such
Company restricted stock units shall vest on the same dates as the underlying
unvested 2018 Honeywell stock options that were replaced.

Honeywell Time-Based Restricted Stock Units: Any unvested Honeywell time-based
restricted stock units shall be replaced with Company restricted stock units.
Such Company restricted stock units shall vest on the same schedule as if they
had remained Honeywell restricted stock units.

Honeywell Performance Plan Units: Your Honeywell Performance Plan units for the
2017-2019 performance cycle shall be replaced with Company restricted stock
units based upon the then latest estimate of Honeywell performance for the
2017-2019 performance cycle. Such Company restricted stock units shall vest on
the same schedule as if they had remained Honeywell Performance Plan units. Your
Honeywell Performance Plan units for the 2018-2020 performance cycle shall be
forfeited.

--------------------------------------------------------------------------------

Deal Incentive: You will receive an Incentive Payment of CHF 110,000 in full
satisfaction of the Company’s liability to you under the letter agreement dated
November 27, 2017 (the “Letter”). However, this payment shall be expressly
conditioned upon (a) your acceptance of this role, (b) the successful spin-off
of TS by September 30, 2018, (c) the achievement of Page 2 of 5 the cost and
quality metrics set forth in the Letter relative to the TS spin-off, (d) you
maintaining your current performance level and continued adherence to
Honeywell’s Code of Conduct, and (e) you remaining employed by the Company for
90 days after the TS spin-off (you will be treated as satisfying this criterion
if the Company terminates your employment other than for cause prior to end of
such 90-day period).

You understand and acknowledge that Honeywell may assign the liability for such
amount to the Company and you agree and acknowledge that any such payments
received from the Company shall be in full satisfaction of Honeywell’s liability
for such payments.

For purposes of this offer letter, unless otherwise noted, whenever Honeywell
equity awards are being converted into Company equity awards, such conversion
shall be based on (i) the “regular‑way” closing price of Honeywell common stock
on the last trading day immediately prior to the Separation Date, and (ii) the
“when-issued” closing price of Company common stock on the last trading day
immediately prior to the Separation Date.

OTHER EXECUTIVE BENEFITS

You will also be entitled to the following Executive Benefits after the
Separation Date:

 

•

Welfare and Retirement: As provided to other employees of the Company (to be
determined).

 

•

Vacation: As provided to other executives of the Company (to be determined).

 

•

Executive Severance: As provided to other executives of the Company (to be
determined).

INTELLECTUAL PROPERTY AND NON-COMPETITION AGREEMENTS

As a condition of this employment offer, you will be required to execute, in a
form substantially similar to the corresponding Honeywell agreements, (i) the
Company’s intellectual property agreement, and (ii) the Company’s noncompete
agreement for senior executives, prior to the Separation Date.

--------------------------------------------------------------------------------

AGREEMENT TO TRANSFER

As you are aware, Honeywell has announced its intention to spin-off it’s TS
business in the summer of 2018. By accepting this position, you are
acknowledging and consenting to the anticipated spin-off of the TS business by
Honeywell. Therefore, you agree that the position you have accepted is dedicated
to the Company and, as a result, could trigger the transfer of your employment
contract. Accordingly, you agree that you (i) will not claim constructive
dismissal from Honeywell, (iii) will not assert any rights under (A) the
Acquired Right Directive, or (B) any local implementing laws or similar
provisions to that effect, with respect to any transfer of your employment
contract, and (iii) have been fully informed of the terms and conditions of your
employment incident to the spin-off of Honeywell’s TS business, and that those
terms and conditions may change if and when that business becomes an independent
public company.

ACCEPTANCE OF OFFER

Please indicate your acceptance of this offer by electronically signing this
offer letter via DocuSign.

Peter, we are excited to be extending this offer to you and look forward to your
anticipated success with the Company.

If you have any questions or need any further information about our offer,
please contact me directly.

Congratulations,

 

/s/ Olivier Rabiller

Olivier Rabiller
President and CEO
Honeywell Transportation Systems

 

Read and Accepted:

/s/ Peter Bracke

 

June 4, 2018

 

 

 

 

 

PETER BRACKE (E169642)

 

Date

 

 

All businesses experience changing conditions. Accordingly, we reserve the right
to change work assignments, reporting relationships and staffing levels to meet
business needs. There is no guarantee of employment for any specific period.

 